Title: To Benjamin Franklin from Catherine de Wesselow Cramer, 15 May 1781
From: Cramer, Catherine de Wesselow
To: Franklin, Benjamin


Genève ce 15 may 1781.
C’est uniquement par discrétion, Monsieur, que je suis restée si longtems sans avoir l’honneur de vous écrire: mais vous êtes si occupé des grands intérêts de votre patrie; vous devez être si tranquille sur mes soins à légard de votre petit fils; que je n’ai voulu vous en parler qu’après avoir étudié son caractère & cette connaissance n’est pas l’affaire d’un jour. J’entrerai dans de grands détails, & je ne craindrai point d’être longue & minutieuse, sur un sujet Aussi interessant pour un coeur paternel.
Je vous dirai d’abord un mot de Mr Marignac c’est un excellent homme pour tout ce qui est vraiment essentiel: il aime les jeunes gens qui lui sont confies & il en est aimé: c’est en faire selon moi un grand éloge. La nourriture est chez-lui saine & abondante, & si vous voyiez votre enfant, vous seriez content de ses progrès au physique. Il n’est plus pâle; il est grand, il a l’embonpoint qui convient à son âge: sa santé est très bonne, & la seule incommodité que je lui connaisse c’est des engelures en hyver: Ce qui semble indiquer un sang épais & qui circule lentement. Quant à son moral, il a le coeur excellent; il est sensé, raisonnable; il est serieux, mais il n’a ni gayeté ni vivacité; il est froid, il a peu de besoins, nulles fantaisies, & ce n’est que depuis quelques jours qu’il m’a témoigné une sorte d’envie d’avoir un peu plus dargent, quoi que ses amis en ayent plus que lui, & que je lui eusse offert de vous demander d’augmenter celui qu’on lui donne. Pour ses études il n’est pas avancé: l’education publique perd avec lui son plus grand avantage qui est l’emulation. Il a une sorte de paresse & d’indolence qui l’empêchent de S’appliquer: il fait ce qu’il faut pour n’être pas en faute, mais il ne fait que cela. Lorsque je lui ai témoigné mon étonnement de le voir reculer après avoir obtenu un prix; il m’a répondu froidement que ç’avait été une affaire de hasard. Je lui trouve un peu moins de timidité & un peu plus d’honnêteté dans les manières: il parle très peu, & ne se soucie ni de se battre, ni de jouer aux cartes comme les jeunes gens de son âge. En un mot je crois, Monsieur, qu’à moins qu’il n’ait un de ces caractères qui se développent très tard, il n’aura jamais ces passions qui font faire tant d’écarts à un jeune homme, & qui causent souvent tant de chagrins à ses parens; mais qu’il n’aura pas aussi ces grands talens qui y semblent quelquefois attacher, & qui flattent leur amour propre.
Ce que je viens de vous dire est le résultat de dix huit mois d’observations: pendant l’Eté il couche quatre fois la semaine à la campagne chez-moi; & l’hyver il y passe le dimanche & le Jeudy; de sorte que j’ai eu le tems de l’etudier, & l’intérêt que j’y ai mis, vous répond de ma manière de voir. Il est au reste fort ami de mon fils, quoi qu’il n’y ait aucune espèce de rapports dans leur manière d’être, & j’espère que cette amitié durera. J’espère aussi que l’etat de la république ne vous donne aucune inquiétude sur votre Enfant; soyez sûr, Monsieur, que je pourvoirai à sa sûreté comme à celle des miens propres; & que le passé vous tranquilise sur l’avenir.
Pardonnez le barbouillage & tous les deffauts de cette lettre écrite avec précipitation, & agréez je vous prie le respect & les sentimens avec les quels je suis Monsieur, V. T. H. &. T. O. S.
Cramer NÉE DE Wesselow

Je joins à ma lettre un compte de Mr Marignac que vous voudrez bien faire rembourser à Mr. Rilliet & Lullin Banquiers à Paris.

